Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on April 14, 2022.
Claims 1-20 are pending in the application.

Response to Remarks
Claim Rejections - 35 USC § 112
Claims 1-10 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  Applicant’s amendments have addressed the rejections, and accordingly, the rejections have been withdrawn.

Claim Rejections - 35 USC § 103
Claims 11-13, 15-18, and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Bodilis et al. US Patent Publication No. 2013/0342639 (“Bodilis”) in view of Khan et al. US Patent Publication No. 2014/0114664 (“Khan”).
Applicant argued that the combination of Bodilis and Khan do not teach or suggest sending first video data for the second subset of client computing devices to the second media server and sending video data for a second particular client computing device in the first plurality of client computing devices to other client computing devices in the first plurality of client computing devices, as recited in amended claim 11.
In response, claim 11 does not comprise a feature of sending first video data for the second subset of client computing devices to the second media server.   Claim 11 recites in part, “sending, by the first media server, first video data of the second subset of client computing devices and sending, by the first media server, second video of a second particular client computing device….” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Bodilis teaches sending, by the first media server, video data for a second particular client computing device in the first plurality of client computing devices to other client computing devices in the first plurality of client computing devices.  Bodilis describes multimedia server receiving incoming video streams from participants and returning video streams to the participants (para. [0090]).  Bodilis further describes mixing received video streams (para. [0092]) and providing an aggregated stream to outlet ports of the multimedia servers (para. [0096]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, there is insufficient antecedent basis for “the threshold value.”
Regarding claim 20, there is insufficient antecedent basis for “the threshold value.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bodilis et al. US Patent Publication No. 2013/0342639 (“Bodilis”) in view of Khan et al. US Patent Publication No. 2014/0114664 (“Khan”).

Regarding claim 11, Bodilis teaches a computer-implemented method comprising: 
establishing, by a first media server with other media servers including a second media server different from the first media server (para. [0049] communicate with each other... between servers 10 and 20), a video conference between a first plurality of client computing devices operably coupled to the first media server and a second plurality of client computing devices operably coupled to the second media server, the first media server receiving media data from the first plurality of client computing devices, and the second media server receiving media data from the second plurality of client computing devices (para. [0039] server 10… receiving three incoming data streams A,B,C.  para. [0040] server 20… receiving three incoming data streams D, E and F); 
determining, by the first media server, a first subset of one or more client computing devices of the first plurality of client computing devices for which to send associated audio data to the second media server (para. [0092] selection criterion (for example, selecting the four video streams in which the associated audio streams have the highest sound volume).  select four video streams among the six received.  A, B, E, and F are selected); 
sending, by the first media server, audio data associated with the first subset of the first plurality of client computing devices to the second media server (para. [0046] incoming data streams received by the secondary multimedia server.  intermediate stream T… sent to the main multimedia server); 
receiving, by the first media server, audio data associated with the second plurality of client computing devices from the second media server (para. [0056] provide an outgoing intermediate stream T’ to each secondary multimedia server); 
generating list data (para. [0092] selection criterion (for example, selecting the four video streams in which the associated audio streams have the highest sound volume)); 
sending, by the first media server, second video data of a second particular client computing device of the first plurality of client computing devices to other client computing devices in the first plurality of client computing devices (para. [0090] returns outgoing video streams.  para. [0095] aggregated video stream… distributed to all the outlet ports of the multimedia servers 10 and 20).
Bodilis does not teach:
generating ordered global list data that identifies each client computing device for which the first media server has the audio data;
based on the ordered global list data, selecting a second subset of client computing devices of the first plurality of client computing devices for which to send video data; and
sending, by the first media server, first video data of the second subset of client computing devices.
Khan teaches generating ordered global list data that identifies each client computing device for which a first media server has audio data and based on the ordered global list data, selecting a subset of client computing devices of the a first plurality of client computing devices for which to send video data (para. [0068] video panels… rendering a group of dominant speakers.  para. [0078] list of the one or more active participants is generated.  para. [0079] list may show an order of dominant speakers in descending order), based on the ordered global list data, selecting a second subset of client computing devices of the first plurality of client computing devices for which to send video data; and sending, by the first media server, first video data of the second subset of client computing devices (para. [0078] dominant speakers, selected number of most-recent dominant speakers.  para. [0006],[0071] MCU… may push the video stream associated with the clients on with the dominant speaker list).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bodilis with Khan’s disclosure of selecting a subset of computing devices based on a ordered global list and providing vide of the subset of computing devices.  One of ordinary skill in the art would have been motivated to do so because Khan would have provided a benefit of identifying dominant speakers based on different criteria including audio level and enabled efficient delivery of video associated with speakers with the highest activity. 

Regarding claim 17, Bodilis teaches a computer system comprising: 
a first media server and a second media server; 
each of the first media server and the second media server comprising one or more processors and a memory storing instructions which, when executed by the one or more processors, cause the one or more processors to execute: 
establishing, by the first media server with other media servers including the second media server different from the first media server, a video conference between a first plurality of client computing devices that are locally configured to the first media server and a second plurality of client computing devices that are locally configured to the second media server, the first media server receiving media data from the first plurality of client computing devices, and the second media server receiving media data from the second plurality of client computing devices (para. [0049] communicate with each other... between servers 10 and 20, a video conference between a first plurality of client computing devices and a second plurality of client computing devices.  para. [0039] server 10… receiving three incoming data streams A,B,C.  para. [0040] server 20… receiving three incoming data streams D, E and F); 
determining, by the first media server, a subset of one or more client computing devices of the first plurality of client computing devices for which to send associated audio data to the second media server (para. [0092] selection criterion (for example, selecting the four video streams in which the associated audio streams have the highest sound volume).  select four video streams among the six received.  A, B, E, and F are selected); 
sending, by the first media server, audio data associated with the subset of the first plurality of client computing devices to the second media server (para. [0046] incoming data streams received by the secondary multimedia server.  intermediate stream T… sent to the main multimedia server); 
receiving, by the first media server, audio data associated with the second plurality of client computing devices from the second media server (para. [0056] provide an outgoing intermediate stream T’ to each secondary multimedia server); 
generating list data (para. [0092] selection criterion (for example, selecting the four video streams in which the associated audio streams have the highest sound volume)); 
sending, by the first media server, second video data of a second particular client computing device of the first plurality of client computing devices to other client computing devices in the first plurality of client computing devices (para. [0090] returns outgoing video streams.  para. [0095] aggregated video stream… distributed to all the outlet ports of the multimedia servers 10 and 20).
Bodilis does not expressly teach: 
generating ordered global list data that identifies each client computing device for which the first media server has the audio data;
based on the ordered global list data, selecting a second subset of client computing devices of the first plurality of client computing devices for which to send video data.
sending, by the first media server, first video data of the second subset of client computing devices.
Khan teaches generating ordered global list data that identifies each client computing device for which a first media server has audio data and based on the ordered global list data, selecting a subset of client computing devices of the a first plurality of client computing devices for which to send video data (para. [0068] video panels… rendering a group of dominant speakers.  para. [0078] list of the one or more active participants is generated.  para. [0079] list may show an order of dominant speakers in descending order), based on the ordered global list data, selecting a second subset of client computing devices of the first plurality of client computing devices for which to send video data; and sending, by the first media server, first video data of the second subset of client computing devices (para. [0078] dominant speakers, selected number of most-recent dominant speakers.  para. [0006],[0071] MCU… may push the video stream associated with the clients on with the dominant speaker list).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bodilis with Khan’s disclosure of selecting a subset of computing devices based on a ordered global list and providing vide of the subset of computing devices.  One of ordinary skill in the art would have been motivated to do so because Khan would have provided a benefit of identifying dominant speakers based on different criteria including audio level and enabled efficient delivery of video associated with speakers with the highest activity. 

Regarding claim 12, Bodilis does not expressly teach the determining further comprising: performing dominant speaker identification for the first plurality of client computing devices to generate ordered local list data that identifies each client computing device of the first plurality of client computing devices, wherein the particular client computing device is determined based on the ordered local list.
Khan teaches performing dominant speaker identification for a first plurality of client computing devices to generate ordered local list data that identifies each client computing device of the first plurality of client computing devices, wherein the particular client computing device is determined based on the ordered local list (para. [0068] video panels… rendering a group of dominant speakers.  para. [0078] list of the one or more active participants is generated.  para. [0079] list may show an order of dominant speakers in descending order.  para. [0006] push the video stream associated with the dominant speaker).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bodilis with Khan’s disclosure of performing dominant speaker identification to generate the ordered local list.  One of ordinary skill in the art would have been motivated to do so because Khan would have provided a benefit of identifying dominant speakers based on different criteria including audio level and enabled efficient identifying speakers with the highest activity. 

Regarding claim 13, Bodilis in view of Khan teach the method of Claim 11, the particular client computing device being an unmuted client computing device (Bodilis: para. [0092] selection criterion (for example, selecting the four video streams in which the associated audio streams have the highest sound volume.  Khan: para. [0060] dominant or active participants.  input audio level).

Regarding claim 15, Bodilis does not expressly teach the method of Claim 11, wherein the threshold value encompassing three highest ordered positions of the ordered global list data.  However, Bodilis describes an example of the threshold value encompassing four highest ordered positions (para. [0092] select four video streams among the six received) and Khan describes selecting highest ordered positions of the ordered global list data dominant speakers (para. [0068] most recent dominant speakers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bodilis to enabled selection of a different number of highest ordered positions including three highest ordered positions based on speaker level and/or number of dominant speakers.

Regarding claim 16, Bodilis in view of Khan teach the method of Claim 11, further comprising sending, by the first media server, received video data and associated audio data to the first plurality of client computing devices (Bodilis: para. [0040] outgoing stream.  para. [0095] aggregated stream, it is distributed to all the outlet ports of the multimedia servers 10' and 20').

Regarding claim 18, Bodilis in view of Khan teach the computer system of Claim 17, the particular client computing device being an unmuted client computing device (Bodilis: para. [0092] selection criterion (for example, selecting the four video streams in which the associated audio streams have the highest sound volume.  Khan: para. [0060] dominant or active participants.  input audio level).

Regarding claim 20, Bodilis does not expressly teach the computer system of Claim 17, wherein the threshold value encompassing three highest ordered positions of the ordered global list data.  However, Bodilis describes an example of the threshold value encompassing four highest ordered positions (para. [0092] select four video streams among the six received) and Khan describes selecting highest ordered positions of the ordered global list data dominant speakers (para. [0068] most recent dominant speakers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bodilis to enabled selection of a different number of highest ordered positions including three highest ordered positions based on speaker level and/or number of dominant speakers.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bodilis in view of Khan, Lee US Patent Publication No. 2010/0149301 (“Lee”), and Gallant et al. US Patent Publication No. 2019/0109805 (“Gallant”).

Regarding claim 14, Bodilis in view of Khan teach the method of Claim 11.  Bodilis teaches the method further comprising: receiving, at the first media server, audio data and video data of the second client computing device (para. [0054] aggregated stream S… to the communication module of each secondary multimedia server 20); sending, by the first media server, the audio data and video data of the second client computing device to the first client computing device (Bodilis: para. [0040] outgoing stream.  para. [0095] aggregated stream, it is distributed to all the outlet ports of the multimedia servers 10' and 20').  Bodilis does not teach receiving, at the first media server, a request to subscribe to a second client computing device of the second plurality of client computing devices from a first client computing device that is associated with the first media server; and sending, by the first media server, a subscription request to the second media server; 
Lee teaches receiving, at a first media server, a request to subscribe to a second client computing device of the second plurality of client computing devices from a first client computing device that is associated with the first media server (para. [0023] client may send a subscription request to video conference server 120, client 130 may request a subscription to source video streams from each of the other clients.  para. [0036] receiving at least one video stream, for video streams from an additional client(s)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bodilis with Lee’s disclosure of sending a request to subscribe to a client.  One of ordinary skill in the art would have been motivated to do so for benefits of allowing clients to request particular video streams (para. [0003],[0005]). 
Gallant teaches sending, by a first server, a subscription request to a second server (para. [0037] remote relay… forwards the subscription to a central server.  forwarding of a subscription request).   Bodilis discloses a first media server and a second media server.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bodilis and Lee with Gallant’s disclosure of forwarding the request to another server such that the Lee’s subscription request is forwarded to the second media server.  One of ordinary skill in the art would have been motivated to do so because Bodilis describes endpoints connected to respective servers, and Gallant’s disclosure of forwarding the request would have enabled routing of the subscription request to an appropriate server for handling of the request.

Regarding claim 19, the claim is a system claim corresponding to claim 14 and comprising similar subject matter.  Therefore, claim 19 is rejected under a similar rationale as claim 14.

Allowable Subject Matter
Claims 1-10 are allowed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445